FILED
                           NOT FOR PUBLICATION                              JAN 19 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BABA KABA,                                      No. 09-70605

             Petitioner,                        Agency No. A095-408-629

 v.
                                                MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 10, 2011 **

Before:      BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

      Baba Kaba, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. “This court reviews factual determinations, including

credibility determinations, for substantial evidence.” Morgan v. Mukasey, 529

F.3d 1202, 1206 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that circumstances in

Sierra Leone have fundamentally changed such that Kaba does not have a well-

founded fear of future persecution. See 8 C.F.R. § 1208.13(b)(1); Sowe v.

Mukasey, 538 F.3d 1281, 1285–87 (9th Cir. 2008). Accordingly, we deny the

petition as to Kaba’s asylum claim.

      Because Kaba failed to establish eligibility for asylum, he necessarily cannot

demonstrate eligibility for withholding of removal. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the IJ’s determination that Kaba

failed to establish that it is more likely than not that he will be tortured by or with

the acquiescence of government officials if returned to Sierra Leone. See Wakkary

v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009). We therefore deny the petition as

to his CAT claim.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-70605